Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 3-19 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches an electronic device, comprising:
a housing structure comprising a first cover facing in a first direction and forming a first surface of the electronic device, and a second cover facing in a second direction opposite to the first direction and forming a second surface of the electronic device;
a display positioned in a space formed by the housing structure and exposed through the first surface;
an energy harvesting structure positioned in the space and configured to generate a current from a contact input to the first surface and a sound input generated inside and outside the electronic device;
a battery positioned in the space; and
a charging circuit configured to charge the battery using the current received from the energy harvesting structure,
wherein the energy harvesting structure comprises:
a first positive charge charging member comprising a plurality of positive charge lattices and a plurality of connection portions connecting positive charge lattices adjacent to each other, and electrically connected to the charging circuit;
a second positive charge charging member electrically connected to the charging circuit;

a negative charge charging member positioned between the first positive charge charging member and the second positive charge charging member and comprising a plurality of negative charge lattices, each attached respectively to each of the plurality of positive charge lattices, and a spacer configured with an insulator and configured to form lattice spaces enabling the positive charge lattices to vibrate, and to fix the plurality of connection portions.  
Claim 3-19 are allowed for being dependent upon aforementioned independent claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624